Title: From George Washington to Joseph Reed, 27 April 1779
From: Washington, George
To: Reed, Joseph



Sir,
Head Qrs, Middle Brook, 27 April, 1779.

In a line of yesterday, as I did not think it proper to detain the express & delay the notice then given till I could prepare a more explicit answer, I only briefly acknowledged the receipt of your two letters in Council of the 24th and 25th inst, to which I should have added that of the 26th—I am now to enter into a particular consideration of their contents, and to offer such explanation as may seem necessary, to satisfy any doubts which the honorable the Council may entertain on the subjects they respectively discuss.
The first relates wholly to the trial of Majr Genl Arnold.—It is with concern I observe that the Council appear to have misconceived the intention of the notification contained in my letter of the 20th—and to imagine that I had taken the matter in a different point of view from that in wch it is considered by Congress and by themselves;—placing them in the light of a party in the prosecution.—I flatter myself on a revisal of my letter [and of] the resolve of Congress on which it is founded this opinion will be readily retracted.—The resolve of which the inclosed is a copy, directs me to appoint “a court martial for the trial of General Arnold, on the first second third and fifth articles contained in the resolves of the executive Council of Pennsylvania, & to notify them of it with a request that they would furnish the evidence to the Court.” My letter was intended as a simple compliance with this order, and accordingly informs that I had directed a court to be held at this place on the first of May next, for the trial of Majr Genl Arnold, on the 1st 2d 3d & 5th charges exhibited against him by the Council, requesting that they would be pleased to furnish the court at the appointed time with the proper evidence in support of the charges. The terms of this letter were such as, in common speaking, naturally presented themselves to express what was intended; because the charges there said to be exhibited by the Council, though in their present form, they are instituted by the authority of Congress originated in the resolves of Council, of which they compose a part. But if they contain any ambiguity, or seem to imply more than those of the resolve, it is entirely to be ascribed to inadvertency and to a want of precision.—It will easily be seen that they could not be meant to convey the idea supposed, when it is recollected to be a fundamental maxim in our Military trials, that the Judge advocate prosecutes in the name and in behalf of the United States.—But, as it is customary and reasonable, for those who exhibit information on which charges are founded to produce or point out the witnesses necessary to support them, and enable public justice to operate; on this principle, I presume Congress directed the notification which has been made; and in the same spirit, it was my intention to convey it.—Further than this, I had no idea of considering the Council as a party.
My motives for appointing the trial to take place at so short a period were these.—The season is fast advancing when we shall be under a necessity of taking the field; and as it is at most times very inconvenient (in the present state of the army impracticable) to spare a sufficient number of officers of high rank to compose a Court at a distance from Camp, and almost equally so to be carrying on a long and perhaps complicated trial in the midst of the operations of a campaign, it was my wish to bring it on at once, in hopes it might be concluded before they began.—This was one reason, and to me a weighty one.—another was, that General Arnold had written to me in a very pressing manner, requesting the trial might commence as soon as possible.—Uninformed of the particular circumstances which might require delay, & considering it as my duty to accelerate the execution of justice as well to the public in case of real guilt as to the individual if innocent; I could have no objection to complying with his request.—As the affair had been a considerable time in agitation, & I took it for granted the Council were acquainted with the order of Congress for appointing a Court.—I concluded the witnesses would be prepared, and that little time was necessary to collect them. The remoteness of the persons alluded to—I could not foresee.—The affair of the two officers is entirely new to me—nor did it ever occur to my mind as probable, that the Gentlemen, whom I conjecture to be hinted at, were intended to be summoned as witnesses on the side of the prosecution.—
I can assure the Council, with the greatest truth, that “substantial justice not a mere formality will undoubtedly be my object on this occasion.” I shall endeavour to act and I wish to be considered, merely as a public executive officer alike unbiassed by personal favour or resentment, and having no other end in view than a faithful, ingenuous discharge of his duty.—To obviate the remotest appearance of a different disposition, as well as to give the freest operation to truth—I have determined to defer the trial till the 1st of June if it is thought the most material witnesses can be produced by that time, or till the 1st of July, if it is deemed necessary to wait the arrival of the two officers from Carolina. I am therefore to request of the Council information on this head, and that they will be pleased to point out without delay the persons who are to be called upon as witnesses in the affair.—Where my authority will produce their attendance, it is my duty to exercise it—where I have no right to order, I can only request; but where any citizens of the State of Pensylvania are concerned, I doubt not the Council will employ its influence and authority to induce their appearance.
As to the officers who may compose the Court Martial, I trust the respectability of their characters will put their honor and impartiality out of the reach of suspicion.—
The expence of witnesses, as the prosecution is in behalf of the United States I take it for granted will be borne by them—Whether it will be possible for the court to sit at or near Philadelphia depends upon circumstances which cannot now be foreseen—at this time it could not by any means be done, if it can be done hereafter, without prejudice to the service, it will be very agreeable to me.—The mode of conducting the trial will be strictly conformable to the orders of Congress, and to the sentiments I have now expressed; and I hope will not be thought in any degree to deviate from the respect due to the Council.
It gives me much pain to find by your letter of the 26th, that there is not a better prospect of aid from the militia of your state in the intended Indian expedition.—The drawing out the militia into service will no doubt interfere with the culture of the lands, and it were to be wished it could be avoided. But the reduced state of our Regiments and the little apparent probability of augmenting them will not allow me to prosecute a vigorous offensive operation to the westward, wholly with Continental Troops, without weakening the main army so much as to put every thing to the hazard this way.—Influenced by considerations of this nature I applied to your state for six hundred men—to New York for an indeterminate number (to be employed on the frontier also) which has voted 1000,—and to New Jersey to replace as far as was thought proper the Continental Troops now stationed on the coast which will of necessity be withdrawn.—If these applications have not the desired effect, bad as the consequences may be, I can only wish what I am unable to accomplish and regret [w]hat it is not in my power to prevent.—
Notwithstanding the cautious terms in which the idea is conveyed, I beg leave to express my sensibility to the suggestion contained, not only in your letter of the 25th, but in a former one of the , that the frontier of Pennsylvania is left unguarded and exposed, while that of some other States is covered and protected.—Nor can I be less affected by the manner of the application for stationary Troops, in case the proposed expedition should be laid aside;—an event which I could hardly have thought supposeable.—I am not conscious of the least partiality to one state, or neglect of another.—If any one have cause to complain of the latter it is Virginia, whose wide extended frontier has had no cover but from Troops more immediately beneficial to the South-western parts of Pensylvania; which besides this has had its Northern frontier covered by Spencer’s, Pulaski’s, and Ormand’s Corps—its middle by Hartley’s and some independent Companies.—That these Troops were unequal to the task is not to be denied—nor that a greater number was sent at the close of last campaign to the western frontier of New York.—But, for the first the scantiness of our means is a sufficient reason. If the abilities and resources of the States cannot furnish a more competent force, assailable as we are on all sides, they will surely be more just than to expect from the army, protection at every point.—As to the last, these troops were not sent to be stationary.—The repeated accts transmitted by Congress and received from other quarters of the ravages actually committed, and the still greater threatned upon the western frontier of that state, occasioned by so considerable a detachment, with a view to some offensive operations in the winter.—But these through unforseen impediments we were obliged to lay aside—all these troops, except the garrison of Fort Schuyler, are now destined for the Indian expedition, and are preparing for it.—I have been thus particular from a scrupulous desire to show, that no part of my conduct indicates a predilection to one state more than to another; but that, as far as the means in my hands will extend, I aim equally at the security and welfare of all.—This is only to be obtained by vigorous exertions; and in the present case, these must depend on the aid which the States most interested will give.
I am sorry for the difficulty, that occurs on the score of arms for the militia.—Unfortunately the continental arsenals from the returns I have seen are so empty, that if a part were to be spared from them, there would not remain a sufficiency for the few recruits we may expect to receive.
The hurry in which I am often obliged to write letters will sometimes not allow them to be as full and explicit as might [be] wished—But besides the reasons assigned in my last for relinquishing the idea of a co-operation from Fort Pitt, according to the original Plan—the uncertainty of timing it well and a want of sufficient information of the country, through which they wd have to pass—I might have added another, which had no small influence in the determination.—I found by my acct[s] from that quarter, that the removal of these Troops, would not only uncover the part of the Country where they now are, but add confidence to the western Indians, already too much inclined to hostility, & expose our affairs there to the most disagreeable consequences.—
General hand is only gone forward as an advanced Corps to establish Posts, form magazines and prepare the way for Troops that will follow.—this explains his letter.—
If the Militia cannot be had for a longer term than two months, they must be posted on the communication between Sunbury & the operating Troops, & be relieved by others, at the expiration of their term of service.—Upon the whole, it will make a most essential difference in our measures whether the aid of militia which I have requested, be furnished or not; and I cannot forbear expressing, in the most urgent manner, my wish, that the state may find it practicable to comply.—
The Council are pleased to intimate an application from Bermudas for a supply of flour—I am glad to find they do not seem disposed to comply with it.—in my opinion it can not be done without serious injury to the service.—not only we appear to want all that article which the country can spare for our own use but by with-holding it from the enemy, we shall distress their privateers, which are the bane of our commerce not a little.—this I have reason to believe from the best authority has already happened from the embargo’s which have been laid upon that article; and it would hardly be politic to remove the difficulty.—no doubt a great part of what might be furnished would be applied in this way—Besides these considerations, by with-holding a supply, we throw many additional mouths upon the Enemy’s magazines, and increase proportionably their distress—they will not—they cannot let their people starve.—With great esteem & respect I am Sir, yr most Obedt H. Servt
Go WASHINGTON.